J-A01035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
              v.                          :
                                          :
 TRAI'VONE TYRIEK FERGUSON                :
                                          :
                    Appellee              :   No. 459 MDA 2021

                 Appeal from the Order Dated March 11, 2021
                In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0001326-2020


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY KING, J.:                         FILED: APRIL 12, 2022

     Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Berks County Court of Common Pleas, granting in part the

suppression motion of Appellee, Trai’vone Tyriek Ferguson. We affirm.

     The suppression court provided the following findings of fact:

        1.       On February 26, 2020,    Pennsylvania State Trooper
        Ralph Vance … and Trooper         [Eric] Dreisbach were on
        Interstate 78 West in Bethel       Township, Berks County,
        Pennsylvania. They were both      in full uniform operating a
        marked patrol vehicle.

        2.         Interstate 78 is a known drug corridor.

        3.      While on patrol, the troopers observed a grey
        Nissan Sentra (“Sentra”) being operated without
        Pennsylvania inspection or emission stickers.

        4.      Trooper Dreisbach ran the vehicle’s registration
        and discovered that the Sentra was a rental vehicle and
        owned by Avis. Trooper Dreisbach found it unusual that the
        Sentra did not have its stickers displayed because rental
J-A01035-22


       companies prefer to keep their vehicles up to date.

       5.        Trooper Dreisbach activated his lights and siren to
       initiate a traffic stop. The Sentra pulled off to the side of
       the road.

       6.       Trooper Dreisbach approached the Sentra on its
       passenger side and came into contact with Richard Lloyd
       Jones, III (“Jones”), and [Appellee]. Jones was the operator
       of the Sentra. [Appellee] was in the front passenger seat.

       7.        Trooper Dreisbach identified himself to Jones and
       [Appellee]. He asked Jones for his license, registration and
       proof of insurance.

       8.       Jones informed Trooper Dreisbach that the Sentra
       was a rental vehicle and provided him with his driver’s
       license and rental paperwork.

       9.       While outside of the Sentra, Trooper Dreisbach
       observed ashes and an open energy drink in the center
       console. In Trooper Dreisbach’s experience, drug traffickers
       use energy drinks to stay alert during their travels. Also,
       the presence of ash was concerning because people often
       do not smoke in rental vehicles.

       10.       There were several air fresheners present in the
       Sentra. In Trooper Dreisbach’s experience, people will often
       use air fresheners to hide the odor of narcotics. He found it
       unusual that someone would put air fresheners into a rental
       vehicle since the vehicle would have to be returned at the
       conclusion of the rental period.

       11.      Neither Jones’ nor [Appellee’s] name was on the
       rental paperwork. Jones stated that his aunt rented the
       vehicle. The vehicle was rented in Charlottesville, Virginia.

       12.       Trooper Dreisbach asked Jones to step out of the
       vehicle to clear up the issues surrounding the rental
       agreement.       In Trooper Dreisbach’s experience, drug
       traffickers will operate vehicles rented to a third party to
       distance themselves from the vehicle in the event they are
       caught.


                                   -2-
J-A01035-22


       13.     In Trooper Dreisbach’s opinion, Jones was not free
       to leave as he was outside of the Sentra speaking with
       Trooper Dreisbach.

       14.      As Trooper Dreisbach was talking with Jones at the
       rear of the Sentra, he instructed Trooper Vance to talk to
       [Appellee] who was still seated in the vehicle.

       15.       Jones informed Trooper Dreisbach that he was
       coming from Wilmington, New Jersey. Trooper Dreisbach
       asked him if he meant Wilmington, Delaware. Jones said
       that he was going to see a friend and [Appellee] came along
       with him on his trip. They left from Charlottesville, Virginia,
       and then traveled to New Jersey before making their return
       trip to Charlottesville again all in one day.         Trooper
       Dreisbach testified that this was an indicator of criminal
       activity.

       16.     Jones appeared to be nervous              during   the
       conversation with Trooper Dreisbach.

       17.       Trooper Dreisbach talked to Trooper Vance about
       the conversation he had with [Appellee]. The information
       provided by [Appellee] about his trip was inconsistent with
       the information provided by Jones. [Appellee] informed
       Trooper Vance that he was in Manhattan in New York City
       visiting a female friend for a week. He got into an argument
       with her and was staying with his brother and their friends.
       [Appellee] then contacted Jones to pick him up to return to
       Virginia.

       18.       New York City is a source city for narcotics
       trafficking.

       19.      [Appellee]   appeared     nervous    during   his
       conversation with Trooper Vance. He appeared to be
       distracted by his phone and broke eye contact with Trooper
       Vance.

       20.      Trooper Dreisbach asked Jones if there was
       anything illegal in the Sentra and for consent to search.
       Jones refused consent.

       21.      Trooper Dreisbach instructed Trooper Vance to

                                    -3-
J-A01035-22


       contact a canine unit.

       22.      Trooper Dreisbach approached the Sentra and
       talked to [Appellee]. [Appellee] appeared nervous and
       looked as if he was about to cry.

       23.      Trooper Dreisbach asked [Appellee] if there was
       anything illegal in the Sentra. [Appellee] told Trooper
       Dreisbach that there was a marijuana joint in the center
       console. Based on his training and experience, Trooper
       Dreisbach testified that people will offer something small in
       order to distract from other parts of a vehicle. He also
       believed that Jones and [Appellee] were too nervous for just
       a marijuana joint.

       24.      Trooper Dreisbach seized the marijuana joint and
       asked [Appellee] to exit the Sentra. He was in possession
       of [Appellee’s] driver’s license at that time.

       25.     After [Appellee] exited the Sentra, Trooper
       Dreisbach informed both Jones and [Appellee] that he had
       probable cause to search the vehicle and canceled the
       canine unit.

       26.       Trooper Dreisbach proceeded to search the Sentra.
       Trooper Dreisbach looked inside of the Sentra’s trunk. He
       observed a backpack and asked both Jones and [Appellee]
       if it belonged to them. They both denied ownership of the
       backpack.

       27.      Trooper Dreisbach opened the backpack and
       discovered a vacuum-sealed kilogram of an unknown
       substance. He told both Jones and [Appellee] to put their
       hands behind their backs. [Appellee] ran away.

       28.      Trooper Dreisbach pursued and apprehended
       [Appellee]. He was placed under arrest and searched. No
       contraband was discovered on [Appellee]. Additionally, the
       keys to the Sentra were not located on him. Jones was also
       searched incident to arrest with negative results.




                                   -4-
J-A01035-22


          29.      Miranda[1] warnings were read to Jones and
          [Appellee]. They both agreed to speak to the troopers.
          Jones admitted that they had traveled to New Jersey, picked
          up the backpack and were taking it to Virginia where they
          were going to get paid in product. Jones indicated that he
          didn’t believe [Appellee] knew the purpose of the trip but
          guessed that he probably could have figured it out.
          However, upon additional questioning, Jones then said that
          he and [Appellee] both knew the purpose of their trip to
          obtain cocaine and get paid in product upon delivery.
          [Appellee] provided a different story and said that he
          traveled to New York with his girlfriend where Jones picked
          him up and they were traveling to Virginia. [Appellee]
          denied knowledge of the backpack in the trunk.

          30.      Cellular phones were recovered from Jones and
          [Appellee]. [Appellee] provided written consent to search
          his phone. Another state trooper, Trooper Fluck, went
          through [Appellee’s] cellular phone and confronted
          [Appellee] with the messages.         The text messages
          referenced [Appellee] being a “middle man” in other drug
          sales. [Appellee] said he dabbled in marijuana and cocaine.

          31.      A search warrant was obtained for the cell phones.
          Trooper Dreisbach was provided with the extracted data
          from the cell phones and observed all of the text messages.
          The text messages show that there was a conversation
          between Jones and an unknown individual about drugs.
          [Appellee] was not mentioned in that conversation. There
          was another text conversation between Jones and
          [Appellee] about the trip from Virginia to the New York/New
          Jersey area with nothing specific about picking up drugs.

          32.      The substance in the vacuum-sealed package
          located within the backpack tested positive for cocaine.

          33.     The backpack also contained a pair of size 38
          pants. These pants would have been too big for [Appellee]
          who was listed as standing 5’6” and weighing 160 pounds.

          34.        If Trooper Dreisbach had not searched the Sentra,
____________________________________________


1   Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

                                           -5-
J-A01035-22


          he would have towed the vehicle. An inventory search
          would have been conducted prior to towing.

          35.      The sole reason that the Sentra would have been
          towed was because neither Jones nor [Appellee] were listed
          on the rental agreement for the vehicle.

          36.      Trooper Dreisbach did not attempt to contact the
          individual named in the rental agreement or the Avis rental
          company to learn more about the Sentra.

          37.     There were no exigent circumstances present on
          February 26, 2020, during Trooper Dreisbach’s interaction
          with [Appellee].

(Findings of Fact and Conclusions of Law, filed 3/11/21, at 2-6).

       On June 24, 2020, the Commonwealth filed a criminal information

charging Appellee with possession of a controlled substance, possession of a

controlled substance with intent to deliver, possession of a small amount of

marijuana, possession of drug paraphernalia, conspiracy, and resisting

arrest.2 Appellee filed an omnibus pretrial motion on August 7, 2020. The

motion included a request to suppress all physical evidence found inside the

trunk of the Sentra “because the Troopers conducted a warrantless search of

the trunk … without probable cause and under no valid exception to the

warrant requirement.” (Suppression Motion, filed 8/7/20, at ¶3). Appellee

further argued that the court needed to suppress the evidence obtained from

his cell phone as “fruit of an illegal arrest and seizure.” (Id. at ¶4).



____________________________________________


2 35 P.S.§ 780-113(a)(16), (30), (31), (32), 18 Pa.C.S.A. §§ 903 and 5104
respectively.

                                           -6-
J-A01035-22


        The court conducted multiple hearings to receive evidence on the claims

in Appellee’s omnibus pretrial motion.3               On January 13, 2021, the

Commonwealth filed a motion to supplement the pretrial hearing record.

Specifically, the Commonwealth acknowledged our Supreme Court’s recent

decision in Commonwealth v. Alexander, ___ Pa. ___, 243 A.3d 177

(2020),    which    eliminated     the   automobile    exception   to   the   warrant

requirement in Pennsylvania. Due to this substantive change in the law, the

Commonwealth requested the opportunity to introduce additional evidence in

opposition    to   Appellee’s    suppression     claims.   After   considering    the

Commonwealth’s motion, the court conducted another hearing on February

12, 2021.

        On March 11, 2021, the court issued findings of fact and conclusions of

law. Initially, the court determined that the troopers possessed reasonable

suspicion of criminal activity, which justified an extension of the original traffic

stop.    (See Findings of Fact and Conclusions of Law at 10).             Appellee’s

subsequent admission regarding the presence of a marijuana joint in the

Sentra’s center console did not require suppression, because it was not the

product of a custodial interrogation. (Id. at 12). According to the suppression

court, Trooper Dreisbach subsequently conducted a warrantless search of the


____________________________________________


3 At a hearing conducted on November 10, 2020, Appellee entered the
preliminary hearing transcripts into evidence. The parties agreed that the
transcripts would be part of the record for purposes of Appellee’s suppression
claims. (See N.T. Pretrial Hearing, 11/10/20, at 4).

                                           -7-
J-A01035-22


trunk based solely on his belief that probable cause supported the search.

(Id. at 15). Pursuant to Alexander, the court concluded that both probable

cause and exigent circumstances needed to be present for Trooper Dreisbach

to search without obtaining a warrant. (Id.) The record did not reveal any

exigent circumstances to support the warrantless search. (Id.)

       To the extent the Commonwealth sought to rely on the inevitable

discovery doctrine, the court found that “Trooper Dreisbach was not

authorized by the Vehicle Code to tow the Sentra[,] … an inventory search

would not have been performed and the drugs would not have been inevitably

discovered.” (Id. at 21). The court also found that the evidence obtained

from Appellee’s cell phone and the statements made following the illegal

search were inadmissible as “fruit of the poisonous tree.”          (Id. at 22).

Consequently, the court granted Appellee’s suppression motion as to the drugs

discovered in the trunk of the Sentra, the cell phone data, and any statements

made following the search of the Sentra. The court denied the motion as to

the marijuana joint and any statements made prior to the search of the

Sentra.

       The Commonwealth timely filed a notice of appeal on Monday, April 12,

2021, under Pa.R.A.P. 311(d).4          On April 16, 2021, the court ordered the


____________________________________________


4 See Pa.R.A.P. 311(d) (stating that in criminal case, Commonwealth may
take appeal as of right from order that does not end entire case where
Commonwealth certifies in notice of appeal that order will terminate or
substantially handicap prosecution).

                                           -8-
J-A01035-22


Commonwealth to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The Commonwealth timely filed its Rule 1925(b)

statement on April 30, 2021.

      The Commonwealth now raises two issues for this Court’s review:

         Did the trial court err in suppressing evidence obtained as a
         result of a warrantless search of [Appellee’s] vehicle based
         upon probable cause?

         Consequently, did the trial court err in suppressing cell
         phone evidence and statements made after the search as
         fruit of the poisonous tree?

(Commonwealth’s Brief at 4).

      The Commonwealth’s claims are related, and we address them together.

The   Commonwealth     acknowledges     our   Supreme    Court’s   decision   in

Alexander, which held that the Pennsylvania Constitution requires both a

showing of probable cause and exigent circumstances to justify the

warrantless search of an automobile.       Nevertheless, the Commonwealth

insists that an exception to the warrant requirement is present under the

circumstances of this case.     Relying on 75 Pa.C.S.A. §§ 3352(c)(4) and

3353(a)(2)(vii), the Commonwealth posits that the trooper had the authority

to order the towing of the Sentra because it was parked on a “limited access

highway.”   (Id. at 16).     The Commonwealth maintains that an inventory

search would have occurred prior to towing, and the trooper’s discovery of the

contraband was inevitable.




                                     -9-
J-A01035-22


       The Commonwealth urges that “the doctrine of inevitable discovery

permits the admission of the evidence obtained as a result of the warrantless

search of the vehicle[.]” (Id. at 22). The Commonwealth recognizes that the

exclusionary rule “generally excludes physical or testimonial evidence

obtained as a direct and proximate result of unconstitutional conduct by

police,” but it contends that the inevitable discovery doctrine serves as an

exception to the exclusionary rule. (Id.) The Commonwealth further argues

that “[a]t the federal level, an exception to the exclusionary rule exists when

police unknowingly violate the constitution while acting in ‘good faith.’” (Id.

at 26). The Commonwealth notes that “[o]ther states have incorporated this

[good faith exception] into their jurisprudence,” and this Court should adopt

such an exception here, where “Trooper Dreisbach acted reasonably within

the boundaries of the law [as it existed] at the time of the search[.]” (Id. at

31, 37). Based upon the foregoing, the Commonwealth concludes that we

must remand this case for trial on all charges with all evidence.5 We disagree.

       “At a suppression hearing, ‘the Commonwealth has the burden of

establishing by a preponderance of the evidence that the evidence was

properly obtained.’”      Commonwealth v. Heidelberg, 267 A.3d 492, 499

(Pa.Super. 2021) (en banc) (quoting Commonwealth v. Galendez, 27 A.3d


____________________________________________


5Because the Commonwealth opines that the warrantless search of the vehicle
was lawful, it also believes that the court erred in suppressing Appellee’s post-
search statements and cell phone evidence as fruit of the poisonous tree.
(See Commonwealth’s Brief at 37-38).

                                          - 10 -
J-A01035-22


1042, 1046 (Pa.Super. 2011) (en banc)). When the Commonwealth appeals

from a suppression order, the relevant scope and standard of review are well-

settled:

           [We] consider only the evidence from the defendant’s
           witnesses together with the evidence of the prosecution
           that, when read in the context of the entire record, remains
           uncontradicted. The suppression court’s findings of fact
           bind an appellate court if the record supports those findings.
           The suppression court’s conclusions of law, however, are not
           binding on an appellate court, whose duty is to determine if
           the suppression court properly applied the law to the facts.

           Our standard of review is restricted to establishing whether
           the record supports the suppression court’s factual findings;
           however, we maintain de novo review over the suppression
           court’s legal conclusions.

Commonwealth v. Korn, 139 A.3d 249, 252-53 (Pa.Super. 2016), appeal

denied, 639 Pa. 157, 159 A.3d 933 (2016) (internal citations and quotation

marks omitted).       “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given to

their testimony. The suppression court is free to believe all, some or none of

the evidence presented at the suppression hearing.”          Commonwealth v.

Elmobdy, 823 A.2d 180, 183 (Pa.Super. 2003), appeal denied, 577 Pa. 701,

847 A.2d 58 (2004) (internal citations omitted).

      “Both the Fourth Amendment of the United States Constitution and

Article I, Section 8 of the Pennsylvania Constitution guarantee individuals

freedom from unreasonable searches and seizures.” Heidelberg, supra at

502 (quoting Commonwealth v. Newsome, 170 A.3d 1151, 1154


                                       - 11 -
J-A01035-22


(Pa.Super. 2017)). “As a general rule, ‘a warrant stating probable cause is

required before a police officer may search for or seize evidence.’”       Id.

(quoting Commonwealth v. Anderson, 40 A.3d 1245, 1248 (Pa.Super.

2012)). Regarding automobiles, “Article I, Section 8 affords greater protection

to our citizens than the Fourth Amendment, and … the Pennsylvania

Constitution requires both a showing of probable cause and exigent

circumstances to justify a warrantless search of an automobile.” Alexander,

supra at ___, 243 A.3d at 181.

      “Absent the application of one of a few clearly delineated exceptions, a

warrantless search or seizure is presumptively unreasonable.” Heidelberg,

supra at 502 (quoting Commonwealth v. Whitlock, 69 A.3d 635, 637

(Pa.Super. 2013)). One of these exceptions to the warrant requirement is the

inevitable discovery doctrine, which provides:

         [E]vidence which would have been discovered was
         sufficiently purged of the original illegality to allow
         admission of the evidence…. [I]mplicit in this doctrine is the
         fact that the evidence would have been discovered despite
         the initial illegality.

         If the prosecution can establish by a preponderance of the
         evidence that the illegally obtained evidence ultimately or
         inevitably would have been discovered by lawful means, the
         evidence is admissible. The purpose of the inevitable
         discovery rule is to block setting aside convictions that
         would have been obtained without police misconduct.

Commonwealth v. King, 259 A.3d 511, 522 (Pa.Super. 2021) (quoting

Commonwealth v. Bailey, 986 A.2d 860, 862 (Pa.Super. 2009), appeal

denied, 606 Pa. 660, 995 A.2d 350 (2010)).

                                     - 12 -
J-A01035-22


     Additionally, the Motor Vehicle Code permits police officers to order the

towing of an automobile under the following circumstances:

        § 3352. Removal of vehicle by or at direction of police

                                 *     *      *

           (c) Removal to garage or place of safety.—Any
        police officer may remove or cause to be removed to the
        place of business of the operator of a wrecker or to a nearby
        garage or other place of safety any vehicle found upon a
        highway under any of the following circumstances:

                                 *     *      *

              (4)      The vehicle is in violation of section 3353
           (relating to prohibitions in specified places) except for
           overtime parking.

75 Pa.C.S.A. § 3352(c)(4). Section 3353 prohibits a vehicle from parking or

standing “[o]n a limited access highway unless authorized by official traffic-

control devices.” 75 Pa.C.S.A. § 3353(a)(2)(vii).

     Instantly, the suppression court analyzed Alexander and applied its

holding to the facts of Appellee’s case. The court determined that Appellee’s

statement regarding the presence of a marijuana joint provided Trooper

Dreisbach with probable cause to search the Sentra. (See Findings of Fact

and Conclusions of Law at 15). “However, there was no testimony regarding

the exigent circumstances that would have prevented Trooper Dreisbach from

obtaining a search warrant.” (Id.)

     Regarding the Commonwealth’s argument about the applicability of the

inevitable discovery doctrine, the court noted that Trooper Dreisbach would


                                     - 13 -
J-A01035-22


have had the Sentra towed if he had not performed a search while the vehicle

was stopped on the side of the road. (See id. at 19). The court emphasized

Trooper Dreisbach’s statement “that the sole reason for towing the vehicle

would have been because neither Jones nor [Appellee] were listed on the

rental agreement.”    (Id.)   Specifically, Trooper Dreisbach testified on this

matter as follows:

         [DEFENSE COUNSEL]:       You stated on direct examination
         that you would have towed the vehicle?

         [TROOPER]:                  Correct. Yes.

         [DEFENSE COUNSEL]:    Are you saying you would have
         towed it because the driver was not on the rental
         agreement?

         [TROOPER]:                Yes. So I would have towed it.
         Neither occupant was on the rental agreement, they’re out
         of the state where it was rented from. I mean, like I
         explained during my testimony before, it’s a liability for the
         rental company to have random people driving rental cars
         around.

(N.T. Suppression Hearing, 2/12/21, at 18).       Although the trooper briefly

mentioned that the Sentra was parked on the side of the interstate, he did not

expressly testify that location of the vehicle provided him with a basis for

towing it away from the scene. (Id. at 15, 18-20).

      The court evaluated this testimony and the relevant portions of the

Motor Vehicle Code concluding that “the operation of a rental vehicle by an

individual not listed on a rental agreement is not a legal justification to tow a

vehicle pursuant to … the Vehicle Code.” (Findings of Fact and Conclusions of


                                     - 14 -
J-A01035-22


Law at 21). Based upon the applicable standard of review, the suppression

court properly applied the law to the facts. See Korn, supra. Although the

Commonwealth correctly observes that police are authorized to remove

vehicles that are parked on limited access highways pursuant to Section

3353(a)(2)(vii), the record does not demonstrate that this aspect of the Motor

Vehicle Code would have served as a catalyst for Trooper Dreisbach.

      At the various suppression hearings, the Commonwealth failed to

develop the record regarding alternative bases for the towing of the Sentra.

The trooper’s only stated basis for a tow—the lack of Appellee or Mr. Jones’

name on the rental agreement—is not one of the statutorily enumerated

circumstances that will justify law enforcement’s removal of a vehicle. See

75 Pa.C.S.A. §§ 3352, 3353.        Absent more, the Commonwealth did not

establish that the illegally obtained evidence in the trunk of the Sentra

ultimately or inevitably would have been discovered by lawful means. See

King, supra.

      The Commonwealth now asks this Court to recognize an exception to

the exclusionary rule, but “Article I, Section 8 of the Pennsylvania Constitution

does not incorporate a ‘good faith’ exception to the exclusionary rule.”

Commonwealth v. Edmunds, 526 Pa. 374, 411, 586 A.2d 887, 905-06

(1991). See also Commonwealth v. Johnson, 624 Pa. 325, 86 A.3d 182

(2014) (declining to adopt good faith exception to exclusionary rule for

purpose of admitting physical evidence seized by police incident to arrest


                                     - 15 -
J-A01035-22


based solely on expired arrest warrant, even if arresting officer believed

warrant was valid).       Accordingly, we affirm the order granting in part

Appellee’s motion for suppression of the evidence obtained as a result of the

illegal vehicle search.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022




                                     - 16 -